         Case 1:20-cv-10903-KPF Document 54 Filed 05/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GUILLERMINA BAUTISTA, MARIBEL
RIVERA, YURIANA ALEJO, CECILIA
DAVILA, JACKELINE BAUTISTA, and
SANDRA MEJIA, individually and on
behalf of others similarly situated,

                          Plaintiffs,              20 Civ. 10903 (KPF)

                   -v.-                                   ORDER

LIOX CLEANERS INC., WASH SUPPLY
LAUNDROMAT, INC. d/b/a Wash Supply
Laundromat, SERGEY PATRIKEEN, and
VICTORIA PATRIKEEN,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      The hearing in this matter scheduled for May 12, 2021, at 11:00 a.m.

shall proceed by telephone. At the specified date and time, the parties shall

call (888) 363-4749 and enter access code 5123533#. Please note, the

conference line will not be available before 11:00 a.m.

      Plaintiffs are directed to serve a copy of this Order upon Defendants and

note service on the docket.

      SO ORDERED.

Dated:       May 7, 2021
             New York, New York             __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge
